Wendell L. Griffen, Judge, dissenting. I dissent from the result announced in the prevailing opinion and its underlying reasoning. It is statutory law that a felony conviction cannot rest on the uncorroborated testimony of an accomplice. Ark. Code Ann. § 16-89-lll(e)(l)(1987). Arkansas law also holds that a person is an accomplice of another person in the commission of an offense if, with the purpose of promoting or facilitating the commission of an offense, he aids, agrees to aid, or attempts to aid the other person. Ark. Code Ann. § 5-2-403(a)(2)(Repl. 1993). The Arkansas Model Jury Instructions provide for accomplice status to be determined either as a matter of law (AMCI 402), or by the jury as a matter of fact (AMCI 403). Futhermore, the law is clear that accomplice liability as a matter of law can exist in cases involving criminal conspiracy. Strickland v. State, 16 Ark. App. 293, 701 S.W.2d 127 (1985); Shrader v. State, 13 Ark. App. 17, 678 S.W.2d 777 (1984); Cate v. State, 270 Ark. 972, 606 S.W.2d 764 (1980). In this case, both instructions were submitted by the parties, and the trial judge issued AMCI 403, thereby allowing the jury to determine the status of Henry and Terri Glosemeyer as accomplices to the conspiracy to distribute methamphetamine with Houston and Kathlene Williams. Appellants argue that both Henry and Terri Glosemeyer should have been declared accomplices as a matter of law because they aided the appellants in their drug distributing enterprise, and if that argument is valid, then the testimony from both Henry and Terri Glosemeyer should have been corroborated by non-accomplice sources. Appellants are correct. Where the facts concerning one’s status as an accomplice are in dispute, whether one is an accomplice is a jury question that plainly warrants giving AMCI 403. Robinson v. State, 11 Ark. App. 18, 665 S.W.2d 890 (1984). In order for one to be determined an accomplice as a matter of law, the evidence supporting that finding must be conclusive or indisputable. Clements v. State, 303 Ark. 319, 796 S.W.2d 839 (1990). The proof concerning conduct by Henry Glosemeyer aiding the conspiracy to distribute methamphetamine is clear and undisputed. He provided a gun to Houston Williams so that it could be traded for drugs. He acted as a distributor of methamphetamine for Houston Williams for a period of time. Henry Glosemeyer also knowingly and willfully provided his truck so that Houston Williams could haul methamphetamine from California to Arkansas for distribution. These facts are conclusive proof that Henry Glosemeyer aided, agreed to aid, and attempted to aid a conspiracy to distribute methamphetamine. Likewise, the evidence shows that Terri Glosemeyer knowingly financed her husband’s involvement in the methamphetamine distribution enterprise with Houston Williams by giving her pay check to Henry Glosemeyer so that he could use the proceeds from it to purchase methamphetamine from Houston Williams for distribution. The undisputed proof is that Terri Glosemeyer did this over a period of several weeks. There was also undisputed proof that she willingly assisted in bagging methamphetamine for distribution with Kathlene Williams, and that she helped Houston Williams count money to be used for purchasing methamphetamine. Thus, the proof that Henry and Terri Glosemeyer aided, agreed to aid, or attempted to aid Houston and Kathlene Williams in a conspiracy to distribute methamphetamine was both plain and uncontroverted so as to be conclusive, thereby justifying the jury instruction that they were accomplices as a matter of law (AMCI 402). There is no proof otherwise that would have justified submitting the question of their accomplice status to the jury as an issue of fact. In Strickland v. State, supra, we held that it was error for a trial court to fail to instruct on accomplice liability as a matter of law in a criminal conspiracy where the alleged accomplice invested money in a drug manufacturing scheme, but later took his money back. We decided that the “overt act” of paying the money was already complete so as to seal the fate of the alleged accomplice. Applying the clear holding of Strickland to the facts before us, it is obvious that any of the acts by either Henry or Terri Glosemeyer was sufficient to establish accomplice liability in the conspiracy based on the notion that the acts were aiding the conspiracy to distribute methamphetamine. Certainly the combined actions demonstrate an unmistakable pattern of complicity to the conspiracy. It follows, therefore, that the conspiracy case against appellants cannot stand. Because both Glosemeyers should have been declared accomplices to the conspiracy as a matter of law, neither of them could provide the requisite corroborating testimony for the other in order to establish the felony charge of conspiracy to distribute methamphetamine. Ark. Code Ann. § 16-89-lll(e)(l). The only other proof against appellants on the conspiracy charge came from police officers who obtained their information directly from the Glosemeyers or from Fred Colvin. Colvin was a co-conspirator who ironically was determined an accomplice as a matter of law by the trial court based solely on his affidavit at a suppression hearing that he had participated in the methamphetamine distribution enterprise with Houston Williams. Counsel for the State candidly admitted at oral argument that he was unable to explain why Terri Glosemeyer should not have been deemed an accomplice as a matter of law given that Colvin was declared to be one, and that there was no factual basis in the record for distinguishing their status. At any rate, it is clear that there is no corroborating testimony supporting the conspiracy charge in this record when one excludes the testimony from the Glosemeyers, Colvin, and the police officers whose only knowledge of the conspiracy consists of information received from the accomplices. Therefore, the convictions should be reversed, and the case dismissed. Although the prevailing opinion reasons that the trial court properly submitted the accomplice liability issue to the jury, neither that opinion nor the State has advanced a plausible explanation why we have a model jury instruction providing for declaration of accomplice liability as a matter of law (AMCI 402) if we are never to apply it to cases where proof of the conduct showing complicity in a conspiracy is conclusive. Conspiracy cases are not exempt from the requirement that testimony from an accomplice be corroborated by a non-accomplice, nor are they exempt from accomplice status being declared as a matter of law where proof of complicity is conclusive. I would, therefore, follow our clear holding in Strickland, supra, and reverse and dismiss this case. I am authorized to state that Pittman and Stroud, JJ., join in this opinion.